Exhibit 99.1 For Immediate Release Contact: Bill Davis Perficient, Inc. 314-529-3555 bill.davis@perficient.com PERFICIENT REPORTS THIRD QUARTER 2007 RESULTS ~Realizes Record Revenues and Profitability; Exceeds Analysts’ Consensus Non-GAAP Earnings Per Share Estimate ~ AUSTIN, Texas –November 8th, 2007– Perficient, Inc. (NASDAQ: PRFT) a leading information technology consulting firm serving Global 2000 and other large enterprise customers throughout North America, today reported financial results for the quarter ended September 30, 2007. Financial Highlights For the third quarter ended September 30, 2007: § Revenues increased 20% to $53.1 million compared to $44.3 million during the third quarter of 2006; § Services revenues, excluding reimbursed expenses, increased 20% to $48.4 million compared to $40.2 million during the third quarter of 2006; § Earnings per share on a fully diluted basis were up 50% to $0.15 compared to $0.10 per share during the third quarter of 2006; § Non-GAAP earnings per share (formerly called cash earnings per share or Cash EPS; see attached schedule which reconciles to GAAP earnings per share) on a fully diluted basis were up 40% to $0.21 compared to $0.15 per share during the third quarter of 2006; § Net income was up 60% to $4.5 million compared to $2.8 million during the third quarter of 2006; § EBITDA(a non GAAP measure; see attached schedule which reconciles to GAAP net income) was up 46% to $9.2 million compared to $6.3 million during the third quarter of 2006. EBITDA included GAAP non-cash stock compensation expense of approximately $1.5 million and $0.8 million in the third quarter of 2007 and 2006, respectively; § Gross margin for services revenue, excluding reimbursed expenses, was 38.5% and 38.7% in the third quarter of 2007 and 2006, respectively. Gross margin for services revenue, excluding reimbursed expenses and stock compensation expense, was 39.2% and 39.3% in the third quarter of 2007 and 2006, respectively; and § Gross margin for software revenue was 27.5% compared to 18.6% in the third quarter of 2006. “In the third quarter we posted record revenues, cash flow and earnings,” said Jack McDonald, Perficient’s chairman and chief executive. “Our 40% year-over-year growth in non-GAAP earnings per share exceeded analyst expectations and demonstrates the operating and earnings leverage inherent in our model. We achieved record EBITDA margins, north of 20% excluding stock compensation, which allowed the Company to fully fund the cash portion of our largest acquisition to date, Boldtech Systems, and still exit the quarter with no debt outstanding. In addition, we have issued fourth quarter revenue guidance in-line with the analysts’ consensus estimate. With strong cash flows, no debt and nearly $50 million of borrowing capacity available, we continue to aggressively pursue a strong M&A pipeline.” “During the quarter, Perficient again executed well against key operating metrics as average bill rate and utilization remained robust and within the target ranges we believe are sustainable.” said Jeffrey Davis, Perficient’s president and chief operating officer. “The third quarter acquisition of Boldtech was meaningful on several fronts and added, among other things, a Perficient global development center in China. In conjunction with our domestic growth, we’ll continue to look to build our offshore capabilities as those capabilities help us manage labor costs, boost margins and enhance our competitiveness and growth.” Other Third Quarter Highlights: Among other achievements in the third quarter, Perficient: § Completed the acquisition of BoldTech Systems, LLC, a transaction that strengthened our presence in the West, added a CMMI (Level 4) certified global development center in China and more than 200 consulting, technology, sales and support professionals; § Added new customer relationships and follow-on projects with leading companies and government agencies including Aircell, Alcon Laboratories, Allstate, AT&T, Avaya, Catalina Marketing, Centene, Entergy, Express Scripts, ITT Education, Oncor, PricewaterhouseCoopers, PSI, Spark Energy, Washington University and many others; § Posted its 17th consecutive quarter of positive net income and earnings per share; § Was ranked #15 on Fortune magazine’s 2astest-Growing Public Companies List; and § Was added to the S&P SmallCap 600 Index. Business Outlook The following statements are based on current expectations. These statements are forward-looking and actual results may differ materially. The company expects its fourth quarter 2007 services and software revenue, including reimbursed expenses, to be in the range of $56.3 million to $62.1 million, comprised of $54.3 million to $57.1 million of revenue from services including reimbursed expenses and $2.0 million to $5.0 million of revenue from sales of software. The guidance range of services revenue including reimbursed expenses would represent services revenue growth of 30% to 36% over the fourth quarter of 2006. Conference Call Details Perficient will host a conference call regarding third quarter 2007 financial results today at 9:00 a.m. Eastern. WHAT: Perficient Third Quarter 2007 Results WHEN: Thursday, November 8th, 9 a.m Eastern CONFERENCE CALL NUMBERS: 866-383-8008 (domestic) 617.597.5341 (international) PARTICIPANT PASSCODE: 89764966 REPLAY TIMES: Thursday, November 8th at 11 a.m. Eastern through November 15th REPLAY NUMBER:888-286-8010 (domestic) 617-801-6888 (international) REPLAY PASSCODE:82107148 About Perficient Perficient is a leading information technology consulting firm serving Global 2000 and enterprise customers throughout North America.Perficient’s 1,400 professionals serve clients from a network of 18 offices in North America and two offshore development centers, including a CMMI Level 4 certified global development center in China.Perficient helps clients use Internet-based technologies to improve productivity and competitiveness, strengthen relationships with customers, suppliers and partners and reduce information technology costs. Perficient, traded on the Nasdaq Global Select Market(SM), is a member of the Russell 2000® index and the S&P SmallCap 600 index. Perficient is an award-winning "Premier Level" IBM business partner, a TeamTIBCO partner, a Microsoft Gold Certified Partner, a Documentum Select Services Team Partner and an Oracle-Siebel partner. For more information, please visit www.perficient.com. # # # Safe Harbor Statement This news release contains forward-looking statements that are subject to risk and uncertainties. These forward-looking statements are based on management's current expectations and are subject to certain risks and uncertainties that could cause actual results to differ materially from management's current expectations and the forward-looking statements made in this press release. These risks and uncertainties include, but not limited to, the impact of competitive services, demand for services like those provided by the company and market acceptance risks, fluctuations in operating results, cyclical market pressures on the technology industry, the ability to manage strains associated with the company's growth, credit risks associated with the company's accounts receivable, the company's ability to continue to attract and retain high quality employees, accurately set fees for and timely complete its current and future client projects, the company’s ability to identify, compete for and complete strategic acquisition and partnership opportunities, and other risks detailed from time to time in the company's filings with Securities and Exchange Commission, including the most recent Form 10-K and Form 10-Q. About Non-GAAP Financial Information This press release includes non-GAAP financial measures. For a description of these non-GAAP financial measures, including the reasons management uses each measure, and reconciliations of these non-GAAP financial measures to the most directly comparable financial measures prepared in accordance with Generally Accepted Accounting Principles (GAAP), please see the section entitled “About Non-GAAP Financial Measures” and the accompanying tables entitled “Reconciliation of GAAP to Non-GAAP Measures.” PERFICIENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share information) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenue Services $ 48,387 $ 40,219 $ 137,645 $ 98,577 Software 1,582 1,532 9,469 6,800 Reimbursable expenses 3,115 2,543 8,614 6,071 Total revenue 53,084 44,294 155,728 111,448 Cost of revenue Project personnel costs 28,609 23,947 81,580 59,194 Software costs 1,147 1,247 7,944 5,673 Reimbursable expenses 3,115 2,543 8,614 6,071 Other project related expenses 822 460 2,228 1,474 Stock compensation 345 243 1,079 717 Total cost of revenue 34,038 28,440 101,445 73,129 Gross margin 19,046 15,854 54,283 38,319 Selling, general and administrative 8,713 9,025 26,680 21,904 Stock compensation 1,116 514 3,385 1,510 9,217 6,315 24,218 14,905 Depreciation 371 264 1,069 647 Amortization of intangibles 1,277 1,211 3,103 2,335 Income from operations 7,569 4,840 20,046 11,923 Interest income 79 45 191 76 Interest expense - (217 ) (65 ) (463 ) Other 1 7 10 72 Income before income taxes 7,649 4,675 20,182 11,608 Provision for income taxes 3,108 1,841 8,467 4,815 Net income $ 4,541 $ 2,834 $ 11,715 $ 6,793 Basic net income per share $ 0.16 $ 0.11 $ 0.42 $ 0.28 Diluted net income per share $ 0.15 $ 0.10 $ 0.39 $ 0.25 Shares used in computing basic net income per share 28,258 25,618 27,644 24,525 Shares used in computing diluted net income per share 30,324 28,056 29,869 27,156 PERFICIENT, INC. CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands) September 30, December 31, 2007 2006 ASSETS Current assets: Cash $ 345 $ 4,549 Accounts receivable, net 50,129 38,600 Prepaid expenses 1,072 1,171 Other current assets 4,901 2,799 Total current assets 56,447 47,119 Net property and equipment 3,013 1,806 Net Goodwill 103,222 69,170 Net intangible assets 18,058 11,886 Other noncurrent assets 1,134 1,019 Total assets $ 181,874 $ 131,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 3,517 $ 5,025 Current portion of long term debt - 1,201 Other current liabilities 20,126 16,034 Total current liabilities 23,643 22,260 Long term debt, net of current portion - 137 Long term deferred taxes 2,360 1,251 Total liabilities 26,003 23,648 Stockholders' equity: Common stock 29 27 Additional paid-in capital 183,803 147,028 Accumulated other comprehensive loss (98 ) (125 ) Accumulated deficit (27,863 ) (39,578 ) Total stockholders' equity 155,871 107,352 Total liabilities and stockholders' equity $ 181,874 $ 131,000 About Non-GAAP Financial Measures Perficient, Inc. (“Perficient”) provides non-GAAP measures for EBITDA, net income and net income per share data as supplemental information regarding Perficient’s business performance. Perficient believes that these non-GAAP financial measures are useful to investors because they exclude non-operating charges. Perficient’s management excludes these non-operating charges when it internally evaluates the performance of Perficient’s business and makes operating decisions, including internal budgeting, performance measurement and the calculation of bonuses and discretionary compensation, because these measures provide a consistent method of comparison to historical periods. Moreover, management believes these non-GAAP measures reflect the essential operating activities of Perficient. Accordingly, management excludes stock-based compensation related to employee stock options and restricted stock awards, the amortization of purchased intangible assets, and income tax effects of the foregoing, when making operational decisions. Perficient believes that providing the non-GAAP measures that management uses to its investors is useful to investors for a number of reasons. The non-GAAP measures provide a consistent basis for investors to understand Perficient’s financial performance in comparison to historical periods. In addition, it allows investors to evaluate Perficient’s performance using the same methodology and information as that used by Perficient’s management. Non-GAAP measures are subject to inherent limitationsbecause they do not include all of the expenses included under GAAP and because they involve the exercise of judgment of which charges are excluded from the non-GAAP financial measure. However, Perficient’s management compensates for these limitations by providing the relevant disclosure of the items excluded in the calculation of non-GAAP EBITDA, non-GAAP net income and non-GAAP net income per share. In addition, some items that are excluded from non-GAAP net income andnon-GAAP earnings per share can have a material impact on cash flows and stock compensation charges can have a significant impact on earnings. Management compensates for these limitations by evaluating the non-GAAP measure together with the most directly comparable GAAP measure. Perficient has historically provided non-GAAP measures to the investment community as a supplement to its GAAP results, to enable investors to evaluate Perficient’s business performance in the way that management does. Perficient’sdefinition may be different from similar non-GAAP measures used by other companies and/or analysts. The non-GAAP adjustments, and the basis for excluding them, are outlined below: Stock-based Compensation Perficient incurs stock-based compensation expense under Statement of Financial Accounting Standards No.123R (As Amended), Share Based Payment (“SFAS 123R”).Perficient excludes this item for the purposes of calculating non-GAAP EBITDA, non-GAAP net income and non-GAAP net income per share because it is a non-cash expense that Perficient believes is not reflective of its business performance. The nature of the stock-based compensation expense also makes it very difficult to estimate prospectively, since the expense will vary with changes in the stock price and market conditions at the time of new grants, varying valuation methodologies, subjective assumptions and different award types, making the comparison of current results with forward looking guidance potentially difficult for investors to interpret.The tax effects of stock-based compensation expenses may also vary significantly from period to period, without any change in underlying operational performance, thereby obscuring the underlying profitability of operations relative to prior periods (including prior periods following the adoption of SFAS 123R. The exclusion of stock-based compensation from the non-GAAP measures also allows a consistent comparison of Perficient’s relative historical financial performance, since the method for accounting for stock-based compensation changed at the beginning of fiscal year 2006when Perficient adopted SFAS 123R. Finally, Perficient believes that non-GAAP measures of profitability that exclude stock-based compensation are widely used by analysts and investors. Amortization of Intangible Assets Perficient has incurred amortization of intangible assets, included in its GAAP financial statements, related to various acquisitions Perficient has made. Management excludes these items, for the purposes of calculating non-GAAP EBITDA, non-GAAP net income and non-GAAP net income per share. Perficient believes that eliminating this expense from its non-GAAP measures is useful to investors, because the amortization of intangible assets can be inconsistent in amount and frequency and is significantly impacted by the timing and magnitude of Perficient’s acquisition transactions, which also vary substantially in frequency from period to period. PERFICIENT, INC. RECONCILIATION OF GAAP TO NON-GAAP MEASURES (unaudited) (in thousands, except net income per share) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 GAAP Net Income $ 4,541 $ 2,834 $ 11,715 $ 6,793 Additions: Income tax provision 3,108 1,841 8,467 4,815 Amortization of intangible assets 1,277 1,211 3,103 2,335 Stock-based compensation 1,461 757 4,464 2,227 Non-GAAP Adjusted Net Income Before Tax 10,387 6,643 27,749 16,170 Income tax for non-GAAP items (1) (4,103 ) (2,538 ) (11,127 ) (6,306 ) Non-GAAP Net Income $ 6,284 $ 4,105 $ 16,622 $ 9,864 GAAP Net Income Per Share (diluted) $ 0.15 $ 0.10 $ 0.39 $ 0.25 Non-GAAP Net Income Per Share (diluted) $ 0.21 $ 0.15 $ 0.56 $ 0.36 Shares used in computing net income per share (diluted) 30,324 28,056 29,869 27,156 (1) The estimated non-GAAP effective tax rate of 39.5% and 38.2% for the three months ended September 30, 2007 and 2006, respectively, and 40.1% and 39.0% for the nine months ended September 30, 2007 and 2006, respectively, has been used to calculate the provision for income taxes for non-GAAP purposes. PERFICIENT, INC. RECONCILIATION OF GAAP TO NON-GAAP MEASURES (unaudited) (in thousands, except net income per share) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 GAAP Net Income $ 4,541 $ 2,834 $ 11,715 $ 6,793 Additions: Provision for income taxes 3,108 1,841 8,467 4,815 Other (1 ) (7 ) (10 ) (72 ) Interest expense, net of income (79 ) 172 (126 ) 387 Amortization of intangible assets 1,277 1,211 3,103 2,335 Depreciation 371 264 1,069 647 EBITDA (1) $ 9,217 $ 6,315 $ 24,218 $ 14,905 (1) EBITDA is a non-GAAP performance measure and is not intended to be a performance measure that should be regarded as an alternative to or more meaningful than either GAAP operating income or GAAP net income. EBITDA measures presented may not be comparable to similarly titled measures presented by other companies.
